DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 04/17/2020.  Claims 1-20 are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 05/04/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file

Claim Objections
Claims 1, 8, 11, 12, 19, and 20 are objected to because of the following informalities:  
The first occurrence of the below acronyms should be spelled out.
Claim 1, line 7, CA.
Claim 8, line 2, LTE.
Claim 11, line 3, MCS.
Claim 12, lines 4, CA.

Claims 20:
	Line 5, Pcell.
	Line 10, Scell.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Domino (US 9,553,619) in view of Hamaguchi et al. (US 8,717,992) (hereinafter “Hamaguchi”).
Regarding claim 1, in accordance with Domino reference entirety, Domino shows an electronic device (FIG. 35; 500) comprising: 
a communication module (FIG. 35; 300 and 510; col. 17,lines 33-49 or col. 18, line 25-33, RF module 300 is described);  
at least one processor (Fig. 35; 508; col. 18, lines 9-17, baseband sub-system 508 is described) and 
a memory (504) operatively connected with the processor (508), wherein, when being executed, the memory  stores instructions that cause the at least one processor (see FIG. 35 for connection details between memory 504 and baseband sub-system 508 as they are described in col. 18, lines 21-24 and thereinafter) to: 
;  
perform impedance matching with reference to the frequency band (Claims 1: “a first signal path and a second signal path, the first signal path associated with a first frequency band, the second signal path associated with a second frequency band, the first signal path configured to present an approximately zero impedance to a signal in the second frequency band, and the second signal path configured to present an approximately zero impedance to a signal in the first frequency band, the signal in the second frequency band being different from the signal in the first frequency band; and a coupling circuit that couples the first and second signal paths, the coupling circuit configured such that the approximately zero impedance presented by the first signal path to the signal in the second frequency band results in the signal in the second frequency band being substantially excluded from the first signal path, and such that the approximately zero impedance presented by the second signal path to the signal in the first frequency band results in the signal in the first frequency band being substantially excluded from the second signal path” and claim 2: “wherein each of the first and second signal paths is further configured to present a matched impedance for a signal in the corresponding frequency band.”); and 
transmit data by using antennas for which the impedance matching has been performed (FIG. 24 and col. 14, lines 25-42 and thereinafter: “For example, suppose that the configurations of FIG. 24 is considered to be a forward configuration. In such a configuration, an input RF signal can be received at a common input node 182 and be processed through the CA circuit 100 so as to have the first and second band signals emerge from their respective filters and be presented to an LNA ( e.g., a broadband LNA) through a common output node 184. For the purpose of description, a portion of the example architecture 190 between the common input and common output nodes 182, 184 is depicted as 180. FIG. 25 shows that some or all of the portion 180 in the example of FIG. 24 can be configured and operated in reverse. For example, an architecture 190 can include a CA circuit 100 downstream of filters for the first and second bands. Thus, an RF signal can be received at a common input node 184 and be routed through a transmission line 170 to a common input of diplexed filters for the first and second bands”). 
It appears that Domino fails to explicitly disclose the claimed limitation of “determine a frequency band based on information regarding at least one of a rank or a service, which is applied to frequency bands used for CA.”  However, such limitation lacks thereof from Domino is well-known in the art and taught by Hamaguchi.
In an analogous art in the same field of endeavor, Hamaguchi teaches systems and method for communication comprising, among other things, the claimed limitations of “determine a frequency band based on information regarding at least one of a rank or a service, which is applied to frequency bands used for CA” (Hamaguchi; col. 7, line 19 to col. 8, lines 24; or col. 3, lines 12-14; lines 59-60 and col. 3, line 66 to col. 4, line 3; claims 1-5; and FIG. 2 teaches wireless system, apparatus and method in which priority is configured for each system frequency band, transmission power of the system frequency band is determined in descending order of priority, the priority is configured according to a MIMO rank, and the output to an antenna is performed via the RF unit.  Such teaching is corresponding to the claimed limitation).   
 Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine the Hamaguchi’ s teaching into Domino’s to arrive the claimed invention.  A motivation for doing so would be to perform efficient communication (Hamaguchi; col. 4, lines 2-3 and thereinafter).
Regarding claim 10, in accordance with Domino reference entirety, Domino shows an electronic device (FIG. 35; 500) comprising: 
col. 18, lines 25-39: “a wireless device can include additional antennas … GPS.”); and 
a processor (FIG. 35; 508; col. 18, lines 9-17, baseband sub-system 508 is described), wherein the processor is configured to (see FIG. 35 for connection details between memory 504 and baseband sub-system 508 as they are described in col. 18, lines 21-24 and thereinafter) : 
;  
determine a frequency band Claims 1: “a first signal path and a second signal path, the first signal path associated with a first frequency band, the second signal path associated with a second frequency band, the first signal path configured to present an approximately zero impedance to a signal in the second frequency band, and the second signal path configured to present an approximately zero impedance to a signal in the first frequency band, the signal in the second frequency band being different from the signal in the first frequency band; and a coupling circuit that couples the first and second signal paths, the coupling circuit configured such that the approximately zero impedance presented by the first signal path to the signal in the second frequency band results in the signal in the second frequency band being substantially excluded from the first signal path, and such that the approximately zero impedance presented by the second signal path to the signal in the first frequency band results in the signal in the first frequency band being substantially excluded from the second signal path” and); perform impedance matching based on the frequency band (claim 2: “wherein each of the first and second signal paths is further configured to present a matched impedance for a signal in the corresponding frequency band”); and 
transmit the signal by using at least one antenna for which the impedance matching has been performed (FIG. 24 and col. 14, lines 25-42 and thereinafter: “For example, suppose that the configurations of FIG. 24 is considered to be a forward configuration. In such a configuration, an input RF signal can be received at a common input node 182 and be processed through the CA circuit 100 so as to have the first and second band signals emerge from their respective filters and be presented to an LNA ( e.g., a broadband LNA) through a common output node 184. For the purpose of description, a portion of the example architecture 190 between the common input and common output nodes 182, 184 is depicted as 180. FIG. 25 shows that some or all of the portion 180 in the example of FIG. 24 can be configured and operated in reverse. For example, an architecture 190 can include a CA circuit 100 downstream of filters for the first and second bands. Thus, an RF signal can be received at a common input node 184 and be routed through a transmission line 170 to a common input of diplexed filters for the first and second bands”). 
It appears that Domino fails to explicitly disclose the claimed limitation of “identifying context information related to a signal of an electronic device, and determining a frequency band on the basis of the context information.”  However, such limitation lacks thereof from Domino is well-known in the art and taught by Hamaguchi.
In an analogous art in the same field of endeavor, Hamaguchi teaches systems and method for communication comprising, among other things, the claimed limitations of “identifying context information related to a signal of an electronic device, and Hamaguchi; col. 7, line 19 to col. 8, lines 24; or col. 3, lines 12-14; lines 59-60 and col. 3, line 66 to col. 4, line 3; claims 1-5; and FIG. 2 teaches wireless system, apparatus and method in which priority is configured for each system frequency band, transmission power of the system frequency band is determined in descending order of priority, the priority is configured according to a MIMO rank, and the output to an antenna is performed via the RF unit.  Such teaching is corresponding to the claimed limitation).   
 Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine the Hamaguchi’ s teaching into Domino’s to arrive the claimed invention.  A motivation for doing so would be to perform efficient communication (Hamaguchi; col. 4, lines 2-3 and thereinafter).
Regarding claim 11, in addition to features recited in base claim 10 (see rationales discussed above), Domino in view of Hamaguchi also teaches wherein the context information comprises at least one of a channel quality, a propagation environment between a base station and the electronic device, a rank, a layer, a codeword, an MCS, and an amount of resources (Hamaguchi; col. 3, lines 59-60 and thereinafter: “the priority is set in accordance with rank of MIMO”). 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine the Hamaguchi’ s teaching into Domino’s to arrive the claimed invention.  A motivation for doing so would be to perform efficient communication (Hamaguchi; col. 4, lines 2-3 and thereinafter).
claim 12, the claim calls for a method having limitations variously and essentially mirrored functional limitations of apparatus claim 1.  Thus, it is deemed obvious over Domino in view of Hamaguchi for the same rationales applied to apparatus claim 1 as discussed above.

Claims 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Domino in view of Hamaguchi as applied to claim 1 above, and further in view of Lim (US 9,357,442).
Regarding claim 7, in addition to features recited in base claim 1 (see rationales discussed above), Domino in view of Hamaguchi appears to fail to further explicitly disclose the claimed limitation of “wherein the instructions cause the at least one processor to identify services provided through the respective frequency bands, and to determine a reference band for the impedance matching according to priorities of the services.”  However, such limitation lacks thereof from Domino in view of Hamaguchi is well-known and taught by Lim.
In an analogous art in the same field of endeavor, Lim teaches a communication method and apparatus comprising, among other things, the claimed limitation of “wherein the instructions cause the at least one processor to identify services provided through the respective frequency bands (claim 18: “confirming a combination of frequency bands of networks that provide services of different communication types … (RFIC)”), and to determine a reference band for the impedance matching according to priorities of the services (claim 24: “wherein the receiving of the signal comprises matching and receiving an antenna impedance value according to the frequency band of the signal received through the first antenna and the second antenna”)”.  Moreover, the teaching of the claimed limitation can also corresponding to the description of the frequency bands are frequency bands of signals of a first communication network that supports a data service and a second communication network that supports voice and data services; a communication service can determine a combination of frequency bands of a communication network that can be supported in a corresponding communication device, by checking all frequencies that correspond to a plurality of communication networks; an operation of matching and receiving an antenna impedance value according to the frequency band of the signal received through the first antenna and the second antenna is included; and a paging signal of the second communication network is configured to have priority over a paging signal of the first communication network (Lim; col. 8, line 62 to col. 9, line 19; col. 10, lines 8-21; and col. 11, lines 65-67). 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine the Lim’s teaching into Hamaguchi in view of  Domino’s teaching to arrive the claimed invention.  A motivation for doing so would be to support a voice service in a data service through a Long Term Evolution (LTE) network.
Regarding claim 8, in addition to features recited in base claim 7 (see rationales discussed above), Domino in view of Hamaguchi and further in view of Lim also teaches wherein the priority is defined as being the highest for voice over LTE (Lim; col. 10, line 64 to col. 11, line 1: “the frequency bands may be frequency bands of a first communication network that supports a data service and a second communication network that supports voice and data services … (e.g., LTE) … CS network.”  Col 11, lines 65-67: “Here, the communication apparatus may determine that the paging signal of the second communication network has priority to the signal of the first communication network.” This teaching is construed to corresponding the claimed limitation of “the priority is defined as being the highest for voice over LTE.”).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine the Lim’s teaching into Hamaguchi in view of  Domino’s teaching to arrive the claimed invention for the same rationale as applied to base claim 7 discussed above.  
 As per group claims 18-19, the claims call for a method having limitations variously and essentially mirrored functional limitations of apparatus claims 1-8, respectively.  Thus, they are deemed obvious over Domino in view of Hamaguchi for the same rationales applied to apparatus claims 7-8 as discussed above.

Allowable Subject Matter
Claims 2-6, 9, 13-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising the limitations of base claims 1 determine at least one frequency band having a maximum rank as a reference band for the impedance matching,” as recited in claims 2 and 13; “determine a frequency band having a widest bandwidth from among frequency bands having a maximum rank as a reference band for the impedance matching,” as recited in claims 3 and 14; “identify an amount of resources of each frequency band, and to select a reference band for the impedance matching according to the amount of resources,” as recited in claims 4-5 and 15-16; “identify a frequency band providing a maximum gain, based on a channel quality and a rank in the respective frequency bands, and to select the identified frequency band as a reference band for the impedance matching,” as recited in claims 6 and 17; and “determine whether CA is used;  determine whether voice over LTE is used according to whether the CA is used;  compare a rank of a frequency band of a Scell and a rank of a frequency band of a Pcell according to whether the voice over LTE is used; when the rank of the frequency band of the Scell is higher than the rank of the frequency band of the Pcell, measure a channel quality;  when the measured channel quality is greater than or equal to a threshold, select the frequency band of the Scell, and, when the channel quality is smaller than the threshold, select the frequency band of the Pcell; and perform impedance matching with reference to the selected frequency band,” as recited in claim 9 and 20, structurally and functionally interconnected with other limitations in a manner as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wloczysiak et al. (US 10,666,300) 
Narahashi et al. (US 9,337,990).
Ananthanarayanan et al. (US 9,337,539).
Filipovic et al. (US 2017/0272108).
Hu et al. (US 2015/0305035).
Tabet et al. (US 9,554,359). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        July 20, 2021